Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending in this application. Claims 1, 6, 12, 13, 19 and 20 are currently amended. Claim 2 is cancelled. Claim 3, 14, 16 were previously presented. Claims 4, 5, 7-11, 15, 17 and 18 are original.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 12 and it’s dependent claims, applicant argues on page 10 of Remarks filed 06/01/2022
paragraph 35 specifically notes that the conductive patterns such as spokes 516 may take curved paths to avoid features such as embodiments and the spokes extend from the center of the electrostatic face to the edge. … the conductively coated embossments and the conductive coating disposed laterally in from an outside edge of the electrostatic chuck. This limitation is simply not present in Suuronen since the conductive coating in Suuronen extends to the edge.
Although applicant’s argument is true in some cases, Suuronen clearly recites “In a further embodiment, small tracelike pathways of highly conductive material may be formed leading between embossments of the electrostatic chuck and ultimately to ground, as well as using highly conductive material on the top of the embossments” in the same paragraph [0035]. This recitation necessarily means that the conductive coating is disposed laterally along with the embossments. Specification paragraph [0047] of Suuronen recites “As used herein, the term "workpiece-contacting surface" means a surface that contacts a workpiece, which is clamped by an electrostatic chuck, during use of the electrostatic chuck”. Specification paragraph [0035] recites “FIG. 5 is a diagram of an electrostatic chuck including conductive patterns on the workpiece-contacting surface of the electrostatic chuck”. Since fig.2 has a workpiece-contacting surface, electrode pattern as described in fig.5 is applicable.

Claim Objections
Claims 1, 13 and 16 are objected to because of the following informalities:  
Claim 1 line 18, “clearance preventing electrical coupling” should be –clearance reducing electrical coupling--. Similar corrections are required in claims 13 and 16. The use of “prevent” indicates that the electrode does not exert a clamping force on the embossment because it is completely offset from the embossment. However, the mere fact that the embossments are completely offset from the electrode only reduces the clamping force exerted on the embossment, it does not prevent it. It is impossible to prevent at least some clamping between the electrode and embossment even with margins 106A and 106B in figure 3 of current application.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (US20130155569A1), and further in view of Cooke (US20160336210A1).
Regarding claim 1, Suuronen teaches an electrostatic chuck assembly (i.e. electrostatic chuck) (fig.2) configured to support a wafer substrate thereon ([0003], workpiece is a disk shaped semiconductor wafer), the chuck assembly comprising: a surface (e.g. surface at main field area 209) (fig.2) including a main field area (i.e. main field area 209) (fig.2); an insulative material ([0031] silicon carbide) that comprises a first insulator layer ([0031] silicon carbide) having a plurality of embossments (i.e. embossments 210) (fig.2) that extend above surrounding portions of the main field area (implicit, as shown in fig.2 embossments 210 extend over main field areas 209) and a conductive coating (i.e. conductive coating 212) (fig.2) with one or more gap portions (implicit, as seen in fig.2 conductive coating 212 is not continuous) in the conductive coating that provide uncoated insulative material that are disposed between the embossments (e.g. main field area 209 between conductive coating 212) (fig.2), with each of the embossments having the conductive coating (i.e. conductive coating 212) (fig.2) and thus constitute conductively coated embossments which form one or more conductive bridges (i.e. conductive patterns as seen in fig.5) across sets of the embossments that are electrically coupled to ground ([0035], Such conductive patterns may provide a high conductivity path to ground) wherein the plurality of conductively coated embossments are configured to support the wafer substrate over the main field ([0031], substrate slide into position across the surface of the chuck… the main field area 209) and above the outside edge of the electrostatic chuck ([0030], semiconductor wafer, on the gas seal ring 103); 
Suuronen, in the above embodiment, does not teach the electrostatic chuck assembly wherein the plurality of embossments being disposed laterally in from an outside edge of the electrostatic chuck; In the above embodiment, Suuronen also does not teach a first electrode pattern disposed below the first insulator layer, the first electrode pattern having electrode elements located longitudinally below the gap portions of insulative material and located laterally between the conductive bridges of embossments; and an insulative body configured to support the first electrode pattern and the surface having the conductively coated embossments.
In an alternate embodiment, Suuronen teaches that it is conventional to have an electrostatic chuck assembly (fig.6) wherein a first electrode pattern (i.e. metal electrode 620) (fig.6) disposed below the first insulator layer (i.e. alumina dielectric 619) (fig.6), the first electrode pattern having electrode elements located longitudinally below the gap portions (implicit, from fig.6 it can be seen that electrode 620 is below gap portion 609) and laterally between the conductive bridges of embossments (implicit, from fig.6 it can be seen that electrode 620 is below embossment 610), wherein distal portions of the conductively coated embossments form a longitudinal clearance (e.g. embossment 610 is longitudinally separated from electrode 620) (fig.6) reducing electrical coupling between the first electrode pattern and the conductive bridges upon energization of the electrode pattern (implicit, in fig.6 dielectric alumina 619 separates embossments 610 and electrode 620); and an insulative body (i.e. alumina insulator layer 606) (fig.6) configured to support the first electrode pattern and the surface having the conductively coated embossments (implicit, from fig.6 it can be seen that both embossments and electrodes are supported by insulation layer 606).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrode pattern in embodiment of figure 2 of Suuronen, as taught by the alternate embodiment of figure 6, as it provides a means to generate electric field needed to clamp a wafer substrate to electrostatic chuck assembly.
In both of the above embodiments, Suuronen does not teach an electrostatic chuck assembly wherein the plurality of embossments being disposed laterally in from an outside edge of the electrostatic chuck, and embossment that extend above one or more gap portions of insulative material that are disposed between the embossments, and a first electrode pattern having electrode elements located longitudinally below the gap portions of insulative material.
In yet another embodiment, Suuronen teaches an electrostatic chuck assembly (i.e. electrostatic chuck 1000) (fig.10) wherein a plurality of embossments (e.g. protrusions as seen in fig.10) being disposed laterally in from an outside edge of the electrostatic chuck (implicit, the protrusions in fig.10 appears to be formed from outside edge of the electrostatic chuck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the embossment pattern in embodiment of figures 2 and 6 of Suuronen, as taught by the alternate embodiment of figure 10, as it provides a means for optimal dissipation of excess charge to ground.
Suuronen does not teach, distal portions of the conductively coated embossments do not extend laterally over the electrode elements.
Cooke teaches in a similar field of endeavor of making electrostatic chucks, that the distal portions of the conductively coated embossments (e.g. distal portion of the middle embossment 18) (fig.1 below) do not extend laterally over the electrode elements (i.e. electrode 4) (fig.1 below). 

    PNG
    media_image1.png
    363
    666
    media_image1.png
    Greyscale

Fig 1: Annotated fig.3 of Cooke (US20160336210A1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the embossment pattern in embodiment of figures 2, 6 and 10 of Suuronen, as taught by Cooke, as it provides a means for optimal electrostatic clamping between substrate and chuck.
Regarding claim 3, Suuronen and Cooke teach the electrostatic chuck according to claim 1, wherein a lateral space (Suuronen, [0044], general regions between embossments) between a top of the conductively coated embossments (Suuronen, [0044], top surface of the embossments) and the electrode elements (Suuronen, [0044], low resistance paths) is configured to maximize charge dissipation from the wafer substrate upon de-energization of the electrode pattern (Suuronen, [0044], charges can be transferred across the entire workpiece).
Regarding claim 4, Suuronen and Cooke teach the electrostatic chuck according to claim 1, wherein the at least one of the conductive bridges (Suuronen, e.g. conductive pattern) (fig.5) is electrically coupled to one of a conductive grounding layer or ground (Suuronen, [0035], provide a high conductivity path to ground) through a longitudinal hole in the electrostatic chuck (Suuronen, [0035], conductive patterns … include rings 517 around the gas holes).
Regarding claim 5, Suuronen and Cooke teach the electrostatic chuck according to claim 1, further comprising a conductive path chuck (Suuronen, i.e. conductive path 201) (fig.2) covering at least a portion of the outside edge (Suuronen, implicit, fig.2 shows 201 covering outside edge) of the workpiece-contacting surface of the electrostatic, the conductive path comprising a conductive coating electrically coupled to the conductive grounding layer (Suuronen, [0033], conductive grounding layer is positioned inside the conductive path).
Regarding claim 8, Suuronen and Cooke teach the electrostatic chuck according to claim 1 further comprising a gas seal ring (Suuronen, i.e. gas seal ring 103) (fig.1) on the surface (Suuronen, implicit, from fig.1 gas seal ring 103 is on the surface), wherein the conductive path (Suuronen, i.e. conductive path 101) (fig.1) covers at least a portion of the gas seal ring of the electrostatic chuck (Suuronen, [0029], conductive path 101 may be a conductive coating that covers over the gas seal ring 103).
Regarding claim 9, Suuronen and Cooke teach the electrostatic chuck according to claim 1, wherein the conductive path comprises one of a carbon-based material, a doped carbon material, or hydrogenated carbon doped material with nitrogen (Suuronen, [0035], conductive patterns may be formed of aluminum deposited to a thickness of 1000 Angstroms, coated with hydrogenated carbon doped with nitrogen).
Regarding claim 10, Suuronen and Cooke teach the electrostatic chuck according to claim 1, wherein the conductive coating on the embossments is one of a metallic material (Suuronen, [0031], conductive coating such as diamond like carbon) or a conductive charge dissipating material.
Regarding claim 11, Suuronen and Cooke teach the electrostatic chuck according to claim 1, wherein the main field area comprises one of a silicon-based (Suuronen, [0031], main field area 209, such as silicon carbide) or a polymer.
Regarding claim 13, Suuronen teaches the method of claim 12, wherein the electrode pattern has electrode elements that are disposed laterally away from the conductively coated embossments (e.g. embossment 610 is longitudinally separated from electrode 620) (fig.6), and further comprising forming a longitudinal clearance to reduce electrical coupling between the electrode elements and the conductively coated embossments (implicit, in fig.6 dielectric alumina 619 separates embossments 610 and electrode 620).
Suuronen does not teach, preventing distal portions of the conductively coated embossments from extending laterally over the electrode elements.
Cooke teaches in a similar field of endeavor of making electrostatic chucks, that the distal portions of the conductively coated embossments (e.g. distal portion of the middle embossment 18) (fig.1 below) do not extend laterally over the electrode elements (i.e. electrode 4) (fig.1 below).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the embossment pattern in embodiment of figures 2 and 6 of Suuronen, as taught by Cooke, as it provides a means for optimal electrostatic clamping between substrate and chuck.
Regarding claim 16, Suuronen teaches an electrostatic chuck assembly (i.e. electrostatic chuck) (fig.2) configured to support a wafer substrate thereon ([0003], workpiece is a disk shaped semiconductor wafer), the chuck assembly comprising: a surface (e.g. surface at main field area 209) (fig.2) including a main field area (i.e. main field area 209) (fig.2) comprised of an insulative material ([0031] silicon carbide) forming a first insulator layer ([0031] silicon carbide)  having at least one embossment (i.e. embossments 210) (fig.2) that extends above surrounding portions of the main field area (implicit, as shown in fig.2 embossments 210 extend over main field areas 209) and a conductive coating (i.e. conductive coating 212) (fig.2) with one or more gap portions (implicit, as seen in fig.2 conductive coating 212 is not continuous) in the conductive coating that provide uncoated insulative material between the embossments (e.g. main field area 209 between conductive coating 212) (fig.2), wherein the conductively coated embossment is configured to support the wafer substrate over the main field ([0031], substrate slide into position across the surface of the chuck… the main field area 209) and above the outside edge of the electrostatic chuck ([0030], semiconductor wafer, on the gas seal ring 103). 
Suuronen, in the above embodiment, does not teach the at least one embossment being disposed laterally in from an outside edge of the electrostatic chuck with the conductive coating disposed thereon, the conductive coating embossment is electrically coupled to ground through a longitudinal hole in the electrostatic chuck; and a first electrode pattern disposed below the first insulator layer, the first electrode pattern having electrode elements located longitudinally below the gap portions and located laterally away from the conductively coated embossment, wherein distal portions of the conductively coated embossment or the conductive coating thereon do not extend laterally over the electrode elements so as to form a longitudinal clearance to reduce electrical coupling between the first electrode pattern and the conductively coated embossment upon energization of the first electrode pattern.
In an alternate embodiment Suuronen teaches, the conductive coating embossment is electrically coupled to ground ([0035], Such conductive patterns may provide a high conductivity path to ground).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the conductive coating embossment electrically coupled to ground in embodiment of figure 2 of Suuronen, as taught by the alternate embodiment of figure 5, as it provides a means to minimize the theft of clamp force produced by the parasitic effect of conductive paths.
Suuronen, in the above embodiment, does not teach the at least one embossment being disposed laterally in from an outside edge of the electrostatic chuck ,the conductive coating embossment is electrically coupled to ground through a longitudinal hole in the electrostatic chuck; and a first electrode pattern disposed below the first insulator layer, the first electrode pattern having electrode elements located longitudinally below the gap portions and located laterally away from the conductively coated embossment, wherein distal portions of the conductively coated embossment or the conductive coating thereon do not extend laterally over the electrode elements so as to form a longitudinal clearance to reduce electrical coupling between the first electrode pattern and the conductively coated embossment upon energization of the first electrode pattern.
In an alternate embodiment, Suuronen teaches the conductive coating embossment is electrically coupled to ground through a longitudinal hole in the electrostatic chuck (e.g. longitudinal hole formed by grounding screw 607) (fig.6); and a first electrode pattern (i.e. metal electrode 620) (fig.6) disposed below the first insulator layer (e.g. the electrode pattern is below silicon carbide of [0031]), the first electrode pattern having electrode elements located longitudinally below the gap portions (implicit, from fig.6 it can be seen that electrode 620 is below gap portion 609) and located laterally away from the conductively coated embossment (implicit, from fig.6 it can be seen that electrode 620 is below embossment 610), wherein distal portions of the conductively coated embossment or the conductive coating thereon form a longitudinal clearance (e.g. embossment 610 is longitudinally separated from electrode 620) (fig.6) to reduce electrical coupling between the first electrode pattern and the conductively coated embossment upon energization of the first electrode pattern (implicit, in fig.6 dielectric alumina 619 separates embossments 610 and electrode 620).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrode pattern in embodiment of figure 2 of Suuronen, as taught by the alternate embodiment of figure 6, as it provides a means to generate electric field needed to clamp a wafer substrate to electrostatic chuck assembly.
Suuronen does not teach the at least one embossment being disposed laterally in from an outside edge of the electrostatic chuck and distal portions of the conductively coated embossments or the conductive coating thereon do not extend laterally over the electrode elements.
In yet another embodiment, Suuronen teaches an electrostatic chuck assembly (i.e. electrostatic chuck 1000) (fig.10) wherein at least one embossment (e.g. protrusions as seen in fig.10) being disposed laterally in from an outside edge of the electrostatic chuck (implicit, the protrusions in fig.10 appears to be formed from outside edge of the electrostatic chuck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the embossment pattern in embodiment of figures 2 and 6 of Suuronen, as taught by the alternate embodiment of figure 10, as it provides a means for optimal dissipation of excess charge to ground.
Suuronen does not teach, distal portions of the conductively coated embossments or the conductive coating thereon do not extend laterally over the electrode elements.
Cooke teaches in a similar field of endeavor of making electrostatic chucks, that the distal portions of the conductively coated embossments (e.g. distal portion of the middle embossment 18) (fig.1 above) do not extend laterally over the electrode elements (i.e. electrode 4) (fig.1 above). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the embossment pattern in embodiment of figures 2, 5, 6 and 10 of Suuronen, as taught by Cooke, as it provides a means for optimal electrostatic clamping between substrate and chuck.
Regarding claim 17, Suuronen and Cooke teach the electrostatic chuck assembly of claim 16, wherein the conductive coating is one of a metallic material (Suuronen, [0031], conductive coating such as diamond like carbon) or a conductive charge dissipating material.
Regarding claim 18, Suuronen and Cooke teach the electrostatic chuck assembly of claim 17, further comprising a conductive path (Suuronen, i.e. conductive path 201) (fig.2) covering at least a portion of an outside edge (Suuronen, implicit, fig.2 shows 201 covering outside edge) of a workpiece-contacting surface of the electrostatic chuck (Suuronen, implicit), the conductive path comprising a conductive coating electrically coupled to an electrical path to ground (Suuronen, [0033], conductive grounding layer is positioned inside the conductive path).
Regarding claim 19, Suuronen and Cooke teach the electrostatic chuck according to claim 1, wherein the gap portions are disposed directly over the electrode elements (Suuronen, e.g. gap portions, i.e. first insulator layer region devoid of embossments, are over the first electrode 620) (fig.6) to reduce clamping between the electrode elements and the conductively coated embossments (Suuronen, implicit, since the electrode is offset from the conductively coated embossment as seen in fig.6, the clamping is necessarily reduced).
Regarding claim 20, Suuronen and Cooke teach the electrostatic chuck assembly of claim 16, wherein the gap portions are disposed directly over the electrode elements (Suuronen, e.g. gap portions, i.e. first insulator layer region devoid of embossments, are over the first electrode 620) (fig.6) to reduce clamping between the electrode elements and the conductively coated embossments (Suuronen, implicit, since the electrode is offset from the conductively coated embossment as seen in fig.6, the clamping is necessarily reduced).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (US20130155569A1) and Cooke (US20160336210A1), and further in view of Parkhe (US9608549B2).
Regarding claim 6, Suuronen and Cooke teach the electrostatic chuck according of claim 1.
Suuronen and Cooke do not teach the electrostatic chuck further comprising a second electrode pattern disposed below the first insulator layer, the second electrode pattern of opposite polarity from the first electrode pattern, wherein the first and second electrode patterns are configured to clamp the wafer substrate on the conductive bridges of embossments upon energization.
Parkhe teaches that it is conventional to have an electrostatic chuck (i.e. electrostatic chuck 110) (fig.4A) further comprising a second electrode pattern (i.e. plurality of interior electrodes 402) (fig.4A) disposed below a first insulator layer (i.e. ceramic plate 120) (fig.1), the second electrode pattern of opposite polarity from the first electrode pattern (column 7 lines 15-16, polarity of respective adjacent electrodes may be controlled to be opposite of each other), wherein the first and second electrode patterns are configured to clamp the wafer substrate on the conductive bridges of embossments upon energization (column 6 lines 55-57, plurality of electrodes 126 may be utilized to secure the substrate 101 to the processing surface 128 of the electrostatic chuck 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the second electrode pattern of opposite polarity from the first electrode pattern in Suuronen and Cooke, as taught by Parkhe, as it provides the advantage of independently controllable electrodes to provide a desired chucking power and frequency.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (US20130155569A1).
Regarding claim 12, Suuronen teaches a method (i.e. electrostatic chuck) (fig.2) of electrostatically clamping a wafer substrate to an electrostatic chuck ([0003], workpiece is a disk shaped semiconductor wafer), the method comprising the steps of: providing an electrostatic chuck (i.e. electrostatic chuck) (fig.2) that includes a plurality of conductively coated embossments (i.e. embossments 210) (fig.2) (i.e. conductive coating 212) (fig.2) disposed on and extending above a surface of the electrostatic chuck (e.g. surface at main field area 209) (fig.2) and a first insulator layer ([0031] silicon carbide); forming a conductive coating with gaps in the conductive coating (implicit, as seen in fig.2 conductive coating 212 is not continuous) that provide uncoated insulative material between the conductively coated embossments (e.g. main field area 209 between conductive coating 212) (fig.2), disposing the wafer substrate on the plurality of embossments having the conductive coating thereon ([0031], substrate slide into position across the surface of the chuck… the main field area 209).
In the embodiment of fig.2, Suuronen does not teach, the conductively coated embossments and the conductive coating disposed laterally in from an outside edge of the electrostatic chuck so that the conductively coated embossments form a conductive bridge that is electrically coupled to ground and which are in contact with the wafer substrate.
In an alternate embodiment Suuronen teaches, the conductively coated embossments and the conductive coating disposed laterally in from an outside edge of the electrostatic chuck so that the conductively coated embossments form a conductive bridge (i.e. conductive patterns as seen in fig.5) that is electrically coupled to ground ([0035], Such conductive patterns may provide a high conductivity path to ground … small tracelike pathways of highly conductive material may be formed leading between embossments of the electrostatic chuck and ultimately to ground, as well as using highly conductive material on the top of the embossments) and which are in contact with the wafer substrate (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrode pattern in embodiment of figure 2 of Suuronen, as taught by the alternate embodiment of figure 5, as it provides a means to minimize the theft of clamp force produced by the parasitic effect of conductive paths.
Suuronen, in the above embodiment, does not teach at least one electrode pattern disposed below a first insulator layer with the gaps being disposed longitudinally over the electrode elements to reduce clamping between the electrode elements and the conductively coated embossments; and energizing the electrode pattern to physically clamp the wafer substrate to the conductive bridge formed by the conductively coated embossments.
In an alternate embodiment, Suuronen teaches at least one electrode pattern (i.e. metal electrode 620) (fig.6) disposed below a first insulator layer ([0031] silicon carbide) with the gaps being disposed longitudinally over the electrode elements (implicit, from fig.6 it can be seen that electrode 620 is below gap portion 609) to reduce clamping between the electrode elements and the conductively coated embossments (implicit, since the electrode is offset from the conductively coated embossment as seen in fig.6, the clamping is necessarily reduced); the conductively coated embossments and the conductive coating disposed laterally (implicit, from fig.6 it can be seen that electrode 620 is below embossment 610) and energizing the electrode pattern to physically clamp the wafer substrate to the conductive bridge formed by the conductively coated embossments ([0048], An embodiment according to the invention may be used with Coulombic chucks and Johnsen-Rahbek chucks) (it is known that these chucks work by energizing the electrode which leads to clamping of the wafer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrode pattern in embodiment of figures 2 and 5 of Suuronen, as taught by the alternate embodiment of figure 6, as it provides a means to generate electric field needed to clamp a wafer substrate to electrostatic chuck assembly.
Regarding claim 14, Suuronen teaches the method of claim 12, wherein the step of forming gaps between the conductively coated embossments form the gaps directly over the electrode elements (e.g. electrode 620 is directly below non-embossed are next to 610) (fig.6).
Regarding claim 15, Suuronen teaches the method of claim 12 further comprising the step of configuring lateral spacing ([0044], general regions between embossments) between a top of the conductively coated embossments ([0044], top surface of the embossments) and the electrode elements ([0044], low resistance paths) so as to maximize charge dissipation from the wafer substrate upon de- energization of the electrode pattern ([0044], charges can be transferred across the entire workpiece).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Suuronen (US20130155569A1) and Parkhe (US9608549B2) teach the electrostatic chuck according to claim 6, further comprising a plurality of conductive bridge paths (Suuronen, e.g. pattern as seen in fig.5).
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses that the conductive bridge paths are formed from the electrically coupled plurality of embossments disposed in an interleaving configuration with the electrodes within each of the electrode patterns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steger (US5522131A) figure 1D shows distal portions 126 that do not overlap electrodes 104 and 106 (seen in figure 1B) laterally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/27/2022





	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839